Case 1:18-cv-00133-DCJ-JPM Document 306 Filed 05/28/21 Page 1 of 2 PageID #: 13229




                  UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

   THADDYEUS AARON DIXON SR., CIVIL DOCKET NO. 1:18-CV-00133
   ET AL

   VERSUS                                  JUDGE DAVID C. JOSEPH

   KEATON A. SPURLIN, ET AL                MAGISTRATE JUDGE JOSEPH H.L.
                                           PEREZ-MONTES

                               MEMORANDUM RULING

         Pending before the Court is PLAINTIFFS’ MOTION        IN   LIMINE   AND TO   STRIKE

   SECOND SUPPLEMENTAL REPORT OF DR. DAVID VIANO (“Motion”). [Doc. 273]. For the

   reasons which follow, Plaintiffs’ Motion is GRANTED.

                          FACTUAL AND PROCEDURAL HISTORY

         On February 12, 2021, pursuant to the Court’s Scheduling Order, Defendant

   FCA US LLC (“FCA”) timely produced Dr. David Viano’s (“Dr. Viano”) original expert

   report. [See Doc. 176]. Subsequently, on March 3, 2021, FCA produced a supplemental

   report (“First Supplemental Report”) by Dr. Viano. [Docs. 273-1, 285]. At a motion

   hearing on April 20, 2021, the Court denied Plaintiffs’ motion to exclude the First

   Supplemental Report, but instructed FCA to make Dr. Viano available for a

   supplemental deposition, not to exceed two hours, for the purpose of allowing

   Plaintiffs to question Dr. Viano regarding the First Supplemental Report. [Doc. 273-

   1]. Then, on May 9, 2021, prior to Dr. Viano’s supplemental deposition, FCA produced

   yet another supplemental report (“Second Supplemental Report”) by Dr. Viano. [Id.].

         Plaintiffs filed the instant motion on May 17, 2021, seeking to exclude from

   trial all references to the testing, photographs, and opinions contained in Dr. Viano’s

                                         Page 1 of 2
Case 1:18-cv-00133-DCJ-JPM Document 306 Filed 05/28/21 Page 2 of 2 PageID #: 13230




   Second Supplemental Report. FCA opposes the Motion [Doc. 285], and Defendant

   Dorel Juvenile Group, Inc. opposes in part. [Doc. 281]. As this Motion deals with an

   untimely disclosure produced after the deadlines provided by this Court, it is within

   the Court’s discretion to exclude the opinions contained in the Second Supplemental

   Report. See Fed. R. Civ. P. 16(f)(1)(C). The Court exercises its discretion in this regard

   and grants Plaintiffs’ Motion.

                                        CONCLUSION

         For the foregoing reasons, IT IS HEREBY ORDERED that PLAINTIFFS’

   MOTION IN LIMINE AND TO STRIKE SECOND SUPPLEMENTAL REPORT OF DR. DAVID VIANO

   [Doc. 273] is GRANTED.

         THUS DONE AND SIGNED in Chambers on this 28th day of May, 2021.




                                               DAVID C. JOSEPH
                                               UNITED STATES DISTRICT JUDGE




                                          Page 2 of 2
